                                     Case 14-36584-LMI              Doc 261            Filed 05/05/20    Page 1 of 3
                                UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   FIFTH                                   Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: GUSTAVO ANGARITA                               JOINT DEBTOR: YADIRA ANGARITA                         CASE NO.: 14-36584-BKC-LMI
SS#: xxx-xx- 0171                                         SS#: xxx-xx-9559
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                              ■     Included              Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                   Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,492.06            for months   1    to 53 ;

                   2.   $351.46              for months 53 to 60 ;

                   3.   $0.00                for months        to        ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                  NONE    PRO BONO
        Total Fees:               $5380.00          Total Paid:                $3500.00           Balance Due:          $1880.00
        Payable             $31.33           /month (Months 1       to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Safe Harbor fees for representing debtor $3,500.00
        Mortgage Modification fees subject to court approval of debtor's plan $1,880.00
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Seterus, Inc.
              Address: P.O. Box 11790                     Arrearage/ Payoff on Petition Date      MMM
                       Richmond, VA 23286
                                                          MMM TPP Temporary Payment                     $2,182.75      /month (Months     1   to 53 )

         Last 4 Digits of
         Account No.:                 2416

LF-31 (rev. 10/3/17)                                                         Page 1 of 3
                                      Case 14-36584-LMI             Doc 261           Filed 05/05/20           Page 2 of 3
                                                                         Debtor(s): GUSTAVO ANGARITA, YADIRA ANG Case number: 14-36584-BKC-L
        Other:            Claim No 6 - Trial modification debtor is paying directly to creditor.

         ■   Real Property                                                         Check one below for Real Property:
                       Principal Residence                                          ■     Escrow is included in the regular payments
                 ■ Other     Real Property                                                The debtor(s) will pay     taxes       insurance directly
         Address of Collateral:
         3021 S.W. 154 Place
         Miami, Florida 33185
             Personal Property/Vehicle
         Description of Collateral: single family house

         2. Creditor: Venetian Isles Master Association
                      c/o Jeffrey Berkowitz, Esquire
              Address: 201 Alhambra Circle,                  Arrearage/ Payoff on Petition Date       $10,000.00
                       Eleventh Floor
                                                             Regular Payment (Maintain)                        $166.67       /month (Months   1   to 60 )
                       Coral Gables, Florida
                       33134
         Last 4 Digits of
         Account No.:
        Other:            Claim No. 5

         ■   Real Property                                                         Check one below for Real Property:
                       Principal Residence                                                Escrow is included in the regular payments
                 ■ Other     Real Property                                                The debtor(s) will pay     taxes       insurance directly
         Address of Collateral:
         3021 S.W. 154 Place
         Miami, Florida 33185
             Personal Property/Vehicle
         Description of Collateral: Single Family House
             B. VALUATION OF COLLATERAL:                      ■   NONE
             C. LIEN AVOIDANCE            NONE
                 ■ Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
                   they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
                   7004 and LR 3015-3.
         1. Creditor: Real Time Solutions, Inc., as agent for the                 Collateral:      12500 SW 154 Street, Miami,
                      Bank of New York Mellon F/K/A The                                            Florida 33185
                      Bank of New York, as successor to
                      JPMorgan Chase Bank, N.A., as Trustee                       Exemption:
                      for Certificate Holders of CWHEQ
                      Revolving Home Equity Trust, Series 206-
                      E
              Address: 1349 Empire Central Drive, Suite 150
                       Dallas, Texas 75217


         Last 4 Digits of Account No.:          2229
         2. Creditor:                                                             Collateral:
              Address:
                                                                                  Exemption:
         Last 4 Digits of Account No.:


LF-31 (rev. 10/3/17)                                                        Page 2 of 3
                                       Case 14-36584-LMI                  Doc 261            Filed 05/05/20      Page 3 of 3
                                                                                Debtor(s): GUSTAVO ANGARITA, YADIRA ANG Case number: 14-36584-BKC-L
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                       ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor           Last 4 Digits of Account No.                Description of Collateral (Address, Vehicle, etc.)
                          JPMorgan Chase Bank, N.A. 6880                                         first and second mortgages on Debtor's principal residence
                       1. c/o Kahane & Associates,                                               12500 NW 11 Lane, Miami, Florida 33182
                          P.A.                                                                   last four digits 2nd mortgage 1209
                          8201 Peters Road, Ste 3000
                          Plantation, florida 33324
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
            B. INTERNAL REVENUE SERVICE:                         ■    NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                              ■    NONE
            D. OTHER:             ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay             $111.31        /month (Months       1         to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                             ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                         ■    NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                                Debtor                                                                    Joint Debtor
  GUSTAVO ANGARITA                                                   Date                    YADIRA ANGARITA                                     Date



  Richard Siegmeister, Esquire                      3/16/2020
   Attorney with permission to sign on                           Date
            Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17)                                                               Page 3 of 3
